•          '"I
    AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                            I             MAY 2 8 2019
                                                UNITED STATES DISTRICT COURIT'
                                                                            I                                        --~                             I
                                                   SOUTHERN DISTRICT OF CALIFORNIA                          !     CLERK US UISl RICT COURT         I
                                                                                                            i 1~9UTHEr1N DISTRICT OF GALI FORNI.~ j'
                                                                                                            I.. . . .,_           ~V'--OEPUTY
                     UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL-CASE                                     ·--.. -·
                                           V.                             (For Offenses Committed On or After November l, 1987)
                    HERMILLO SANCHEZ-TREJO (I)
                                                                             Case Number:         3:18-CR-05499-CAB

                                                                          Jami L Ferrara
                                                                          Defendant's Attorney
    USM Number                             13887-298

    D -
    THE DEFENDANT:
    lZl pleaded guilty to count(s)              One of the Indictment

    D was found guilty on count(s)
             after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                                                        Count
    8: 1326(A),(B) - Removed Alien Found In The United States                                                                       1




        The defendant is sentenced as provided in pages 2 through                   2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    lZl Count( s)           Remaining count                         is          dismissed on the motion of the United States.

    i:gJ     Assessment: $100.00 waived


    D        JVTA Assessment*: $

             *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    lZl No fine                        D Forfeiture pursuant to order filed                                               , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                          HON. CATHY ANN BENCIVENGO
                                                                          UNITED STATES DISTRICT JUDGE
,       .
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                  HERMILLO SANCHEZ-TREJO (I)                                             Judgment - Page 2 of 2
    CASE NUMBER:                3: l 8-CR-05499-CAB

                                                      IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    Thirteen (13) months and one (I) day




    D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D       The court makes the following recommendations to the Bureau of Prisons:




    D       The defendant is remanded to the custody of the United States Marshal.

    D       The defendant must surrender to the United States Marshal for this district:

            D     at - - - - - - - - A.M.                         on - - - - - - - - - - - - - - - - - -
            D     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
    D
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

            Defendant delivered on
                                                                              to - - - - - - - - - - - - - - -
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL



                                                                                                    3: 18-CR-05499-CAB
